Exhibit 10.46

 

AMENDMENT 2007-1

TO THE

NOVADEL PHARMA INC.

2006 EQUITY INCENTIVE PLAN

 

WHEREAS, NovaDel Pharma Inc. (the “Company”) maintains the NovaDel Pharma Inc.
2006 Equity Incentive Plan (the “Plan”) for the benefit of its and its
affiliates’ qualifying Employees, Directors and Consultants (as defined in the
Plan”);

WHEREAS, pursuant to Section 26 of the Plan, the Committee of the Board of
Directors of the Company (the “Committee”) may amend the Plan at any time.

NOW, THEREFORE, in accordance with the foregoing, effective March 2, 2007, the
Plan shall be amended as follows:

1.

Section 4(a) shall be amended and restated as follows:

“(a)        The Plan shall be administered by a Committee, which shall consist
of two or more members of the Board, all of whom shall qualify as “outside
directors” as defined for purposes of the regulations under Section 162(m) of
the Code and as “non-employee directors” under Rule 16b-3(b)(3)(i) under the
1934 Act. The number of members of the Committee shall from time to time be
increased or decreased, and shall be subject to such conditions, in each case as
the Board deems appropriate to permit transactions in Shares pursuant to the
Plan to satisfy the conditions of Rule 16b-3 and Section 162(m) of the Code as
then in effect. The Committee, in its sole discretion, shall have the right to
delegate all or any part of its authority under the Plan to a sub-committee
comprised of no less than two members of the Board. In addition, the Committee,
in its sole discretion, shall have the right to delegate all or any part of its
authority under the Plan for grants to non-officer employees to the chief
executive officer of the Company with limitations established by the Committee.
In no event, however, will the chief executive officer be authorized to make
option grants to any executive officer or member of the Board.”

2.

In all respects not amended, the Plan is hereby ratified and confirmed.

 

[SIGNATURE PAGE FOLLOWS]

 

1-PR/1338261.1

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, to record the adoption of this Amendment 2007-1 to the Plan,
the Company has caused the execution of this instrument, substantially in the
form as set forth herein, on this 2nd day of March, 2007.

 

 

 

 

 

 

Attest:

 

NOVADEL PHARMA INC.

 

 

 

 

 

 

 

 

 

/s/MICHAEL E. SPICER

 

By:

/s/JAN H. EGBERTS

 

Michael E. Spicer

 

 

Jan H. Egberts

 

Chief Financial Officer and Corporate Secretary

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

1-PR/1338261.1

 

 